Exhibit 10.3

 



HMS HOLDINGS CORP.
DIRECTOR DEFERRED COMPENSATION PLAN

 

As amended through June 29, 2016

 

1. Purpose. The purpose of the HMS Holdings Corp. Director Deferred Compensation
Plan is to provide members of the Board of Directors of HMS Holdings Corp. (the
“Company”) who are not employees of the Company or its subsidiaries with the
opportunity to elect to defer all or a portion of (i) the cash retainer fees
otherwise payable to them by the Company and (ii) the restricted stock units
granted to them by the Company.

 

2. Definitions. For purposes of the Plan:

 

(a)                “Account” means the separate account maintained on the books
of the Company for each Participant pursuant to Section 7.

 

(b)               “Board” means the Board of Directors of the Company.

 

(c)                “Committee” means the Compensation Committee of the Board.

 

(d)               “Common Stock” means the common stock of the Company.

 

(e)                “Deferred Stock Units” means deferred stock units credited to
a Participant’s Account pursuant to an election by the Participant under
Sections 5 and 6.

 

(f)                “Director” means any member of the Board who is not an
employee of the Company or any of its subsidiaries.

 

(g)               “Effective Date” means September 15, 2010.

 

(h)               “Fair Market Value” means as of any date the closing price of
the Common Stock as reported on the Nasdaq Global Select Market for that date
or, if no closing price is reported for that date, the closing price on the next
preceding date for which a closing price is reported, unless otherwise
determined by the Committee.

 

(i)                 “Participant” means a Director who makes a deferral election
under Section 5 or 6 of the Plan.

 

(j)                 “Plan” means the HMS Holdings Corp. Director Deferred
Compensation Plan as set forth herein and as amended from time to time. The Plan
is a sub-plan under the Stock Plan.

 

(k)               “Restricted Stock Units” means restricted stock units granted
to the Participant under the Stock Plan.

 

(l)                 “Section 409A” means Section 409A of the Internal Revenue
Code of 1986, as amended.

 



 
 

(m)             “Stock Plan” means the HMS Holdings Corp. 2006 Stock Plan, as
amended from time to time, and any other shareholder-approved equity plan of the
Company, including without limitation the HMS Holdings Corp. 2016 Omnibus
Incentive Plan.

 

3. Administration. The Plan shall be administered by the Committee. The
Committee shall, subject to the terms of this Plan, interpret this Plan and the
application thereof and establish, amend and revoke rules and regulations as it
deems necessary or desirable for the administration of the Plan. All such
interpretations, rules, regulations and conditions shall be final, binding and
conclusive upon the Participants and all other persons having or claiming any
right or interest in the Plan or the Deferred Stock Units.

 

A majority of the Committee shall constitute a quorum. The Committee shall take
action either by (i) a majority of the members of the Committee present at any
meeting at which a quorum is present or (ii) written approval by all of the
members of the Committee without a meeting. The Committee may authorize any one
or more of their number or any officer of the Company to execute and deliver
documents on behalf of the Committee.

 

No member of the Board or the Committee, and no officer of the Company to whom
the Committee delegates any of its power and authority hereunder, shall be
liable for any act, omission, interpretation, construction or determination made
in connection with this Plan in good faith; and the members of the Board, the
Committee and such officers shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including attorneys’ fees) arising therefrom to the full extent permitted by
law.

 

4. Eligibility. Each Director shall be eligible to participate in the Plan and
to make the elections provided under Sections 5 and 6.

 

5. Deferral of Cash Retainer.

 

(a) Annual Elections. Prior to the first day of each calendar year each Director
may elect to defer payment of all or a portion of the Director’s cash retainer
fees to be earned in such calendar year and have such fees credited to the
Director’s Account under Section 7 and converted into Deferred Stock Units. Any
election made under this paragraph shall become irrevocable as of December 31 of
the year prior to the year in which the services relating to the cash retainer
fee are performed.

 

(b) Effective Date Elections. In addition, each Director as of the Effective
Date may make a deferral election, not later September 30, 2010, which shall be
effective with respect to all or a portion of the Director’s annual cash
retainer for the calendar quarter commencing on October 1, 2010 and have such
fees credited to the Director’s Account under Section 7.

 

(c) Initial Participant Elections. An individual who becomes an Director for the
first time after a calendar year has commenced may make a deferral election, not
later than the 30th day following the date the individual becomes a Director,
with respect to all or a portion of the Director’s annual cash retainer that is
earned for calendar quarters that begin after the date of such election and have
such fees credited to the Director’s Account under Section 7 and converted into
Deferred Stock Units.

 



 - 2 - 

 

(d) Effect of Elections. Any election made pursuant to this Section shall remain
in effect for future calendar years unless and until the Participant makes a new
election in accordance with Section 5(a). In order to change the amount of a
deferral for any subsequent calendar year (or to cease deferrals), a Participant
must make a new election prior to the calendar year for which the new election
is to be effective.

 

6. Deferral of Restricted Stock Units.

 

(a) Annual Elections. Prior to the first day of each calendar year each Director
may elect, in accordance with rules and procedures established by the Committee,
to defer payment of all or a portion of the Restricted Stock Units granted to
the Director in such calendar year and have the payment credited to the
Director’s Account under Section 7. Any election made under this paragraph shall
become irrevocable as of December 31 of the year prior to the year in which the
Restricted Stock Units relating to the election are granted.

 

(b) Effective Date Elections. Each Director as of the Effective Date may make a
deferral election, not later September 30, 2010, which shall be effective with
respect to all or a portion of the Restricted Stock Units granted to the
Director in the calendar quarter commencing on October 1, 2010 and have the
payment credited to the Director’s Account under Section 7.

 

(c) Initial Participant Elections. An individual who becomes an Director for the
first time after a calendar year has commenced may make a deferral election, not
later than the day prior to the grant of Restricted Stock Units in such calendar
year to the Director, with respect to all or a portion of the Restricted Stock
Units granted to the Director in such calendar year and have the payment
credited to the Director’s Account under Section 7.

 

(d) Effect of Elections. Any election made pursuant to this Section shall remain
in effect for future calendar years unless and until the Participant makes a new
election in accordance with Section 6(a). In order to change the number of
Restricted Stock Units deferred for any subsequent calendar year (or to cease
deferrals), a Participant must make a new election prior to the calendar year
for which the new election is to be effective.

 

7. Account.

 

(a) Cash Retainers. The crediting of Deferred Stock Units to the Director’s
Account with respect to the deferral of cash retainer fees pursuant to Section 5
shall be made as of the dates the fees earned by the Director during the
applicable calendar year would otherwise have been payable to the Director. The
number of Deferred Stock Units to be credited shall be equal to the result of
dividing the amount deferred as of each such date by the Fair Market Value of
one share of Common Stock on such date.

 

(b) Restricted Stock Units. The crediting of Deferred Stock Units to the
Director’s Account with respect to the deferral of Restricted Stock Units
pursuant to Section 6 shall be made as of the dates the Restricted Stock Units
granted to the Director during the applicable calendar year would otherwise have
been payable to the Director. The number of Deferred Stock Units to be credited
shall be equal to the number of Restricted Stock Units that are deferred by the
Director as of such date.

 



 - 3 - 

 

(c) Cash Dividends. Whenever any cash dividends are declared on the Common
Stock, the Company will credit the Account of each Participant on the date such
dividend is paid with a number of additional Deferred Stock Units equal to the
result of dividing (i) the product of (x) the total number of Deferred Stock
Units credited to the Participant’s Account on the record date for such dividend
and (y) the per share amount of such dividend by (ii) the Fair Market Value of
one share of Common Stock on the date such dividend is paid by the Company to
the holders of Common Stock.

 

(d) Capitalization Adjustments. In the event of any merger, reorganization,
consolidation, recapitalization, stock dividend, special cash dividend, stock
split, reverse stock split, spin-off or similar transaction or other change in
corporate structure affecting the Common Stock as described in Section 4(c) of
the Stock Plan, the provisions of such Section shall apply to the Deferred Stock
Units credited to the Participant’s Account.

 

Payment of the Participant’s Account shall be made under the Stock Plan in a
lump sum to the Participant (or, in the event of the Participant’s death, to the
Participant’s beneficiary, as provided in Section 10) on the tenth business day
of January of the calendar year following the calendar year in which the
Participant’s services as a member of the Board terminates for any reason. The
payment shall be made in shares of Common Stock equal to the number of Deferred
Stock Units credited to the Participant’s Account, provided that any fractional
Deferred Stock Units shall be paid in cash based on the Fair Market Value of one
share of Common Stock on the payment date.

 

9. Change in Control. In the event of a Change in Control (as defined in Exhibit
A) the Account of each Participant shall be paid to the Participant in a lump
sum in cash within five business days after the date of the Change in Control,
in an amount equal to the result of multiplying (i) the number of Deferred Stock
Units credited to the Participant’s Account on the Change in Control date by
(ii) the Fair Market Value of one share of Common Stock on the Change in Control
date. Notwithstanding the foregoing, if the Change in Control involves the
disposition of all of the Common Stock of the Company for cash or securities the
price per share received by the holders of Common Stock shall be substituted for
the Fair Market Value on the Change in Control date; if the price is paid other
than solely in cash or securities with a readily determinable market value, the
Board will have the sole discretion to determine the valuation of any such
portion of the price per share.

 

10. Beneficiary Designation. Each Participant shall have the right, at any time,
to designate any person or persons as his beneficiary or beneficiaries to whom
payment under the Plan shall be paid in the event of his or her death prior to
payment to the Participant of his or her Account. Any beneficiary designation
may be made or changed by a Participant by a written instrument, in such form
prescribed by the Committee, which is filed with the Company prior to the
Participant’s death. If a Participant fails to designate a beneficiary, or if
all designated beneficiaries predecease the Participant, the Account shall be
paid to the Participant’s estate.

 



 - 4 - 

 

11. Amendment and Termination. The Board may amend or terminate the Plan at any
time in whole or in part; provided, however, that no amendment or termination
shall reduce the Deferred Stock Units credited to a Participant’s Account or
adversely affect the rights of a Participant to such Deferred Stock Units,
without the consent of the Participant (or the Participant’s beneficiary in the
event of the Participant’s death). Notwithstanding the foregoing, the Plan may
be amended at any time, without the consent of any Participant (or beneficiary)
if necessary or desirable to comply with the requirements, or avoid the
application, of Section 409A.

 

12. General Provisions

 

(a) Unfunded Plan. The Company’s obligation to make payment under the Plan shall
be contractual only and all payments hereunder shall be made by the Company from
its general assets at the time and in the manner provided for in the Plan. No
funds, securities or other property of any nature shall be segregated or
earmarked for any current or former Participant, beneficiary or other person and
their sole right is as a general creditor of the Company with an unsecured claim
against its general assets.

 

(b) Non-Alienation of Benefits. Neither a Participant nor any other person shall
have any rights to sell, assign, transfer, pledge, anticipate, or otherwise
encumber, the amounts, if any, payable under the Plan to the Participant or any
other person. Any attempted sale, assignment, transfer or pledge shall be null
and void and without any legal effect. No part of the amounts payable under the
Plan shall be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of a Participant’s
or any other person’s bankruptcy or insolvency.

 

(c) Section 409A. Notwithstanding any provision the Plan to the contrary, the
Plan will be construed, administered or deemed amended as necessary to comply
with the requirements of Section 409A to avoid taxation under section 409A to
the extent Section 409A applies to the Plan. The Committee, in its sole
discretion shall determine the requirements of Section 409A that are applicable
to the Plan and shall interpret the terms of the Plan in a manner consistent
therewith. Under no circumstances, however, shall the Company or any affiliate
or any of its or their employees, officers, directors, service providers or
agents have any liability to any person for any taxes, penalties or interest due
on amounts paid or payable under the Plan, including any taxes, penalties or
interest imposed under Section 409A.

 

(d) No Stockholder Rights. Neither the Participant nor any other person shall
have any rights as a stockholder of the Company with respect to the Deferred
Stock Units credited to the Participant’s Account until the shares of Common
Stock are issued to the Participant (or the beneficiary of the Participant).

 

(e) Severability. If any provision of the Plan shall be held illegal or invalid
for any reason, such illegality or invalidity shall not affect the remaining
provisions of the Plan, and the Plan shall be enforced as if the invalid
provisions had never been set forth therein.

 



 - 5 - 

 

(f) Successors in Interest. The obligation of the Company under the Plan shall
be binding upon any successor or successors of the Company, whether by merger,
consolidation, sale of assets or otherwise, and for this purpose reference
herein to the Company shall be deemed to include any such successor or
successors.

 

(g) Governing Law; Interpretation. The Plan shall be construed and enforced in
accordance with, and governed by, the laws of the State of New York, without
giving effect to principles of conflict of laws.

 

 

 

 

 

 

 

 

 

 



 - 6 - 

 

Exhibit A

 

 

For purposes of the Plan “Change in Control” means and shall be deemed to have
occurred as of the date of the first to occur of the events set forth below,
which are intended to comply with the requirements of Treasury Regulation
Section 1.409A-3(i)(5):

 

(a) Any Person or Group (as such terms are defined below) acquires stock of the
Company that, together with stock held by such Person or Group, constitutes more
than 50% of the total fair market value or total voting power of the stock of
the Company. However, if any Person or Group is considered to own more than 50%
of the total fair market value or total voting power of the stock of the
Company, the acquisition of additional stock by the same Person or Group is not
considered to cause a Change in Control. An increase in the percentage of stock
owned by any Person or Group as a result of a transaction in which the Company
acquires its stock in exchange for property will be treated as an acquisition of
stock for purposes of this subsection. This paragraph applies only when there is
a transfer of stock of the Company (or issuance of stock of the Company) and
stock in the Company remains outstanding after the transaction;

 

(b) Any Person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person or Group)
ownership of stock of the Company possessing 35% or more of the total voting
power of the stock of the Company. However, if any Person or Group is considered
to own 35% of the total voting power of the stock of the Company, the
acquisition of additional stock by the same Person or Group is not considered to
cause a Change in Control;

 

(c) The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company that requires the
approval of the Company’s stockholders, whether for such transaction or the
issuance of securities in the transaction (a “Business Combination”), unless
immediately following such Business Combination either: (i) more than 50% of the
total fair market value of the stock of the corporation resulting from such
Business Combination (the “Surviving Corporation”) or the ultimate parent
corporation of the Surviving Corporation (the “Parent Corporation”) is
represented by stock of the Company that was outstanding immediately prior to
such Business Combination (or, if applicable, is represented by shares of the
Surviving Corporation or Parent Corporation into which stock of the Company was
converted pursuant to such Business Combination) or (ii) 50% or more of the
total voting power of Surviving Corporation or Parent Corporation is represented
by stock of the Company that was outstanding immediately prior to such Business
Combination (or, if applicable, is represented by shares of the Surviving
Corporation or Parent Corporation into which stock of the Company was converted
pursuant to such Business Combination);

 

(d) During any twelve (12) month period a majority of the individuals who were
members of the Board at the beginning of such period (the “Incumbent Directors”)
are replaced, provided that any person becoming a director subsequent to the
beginning of such period whose election or nomination for election was approved
by a vote of at least a majority of the Incumbent Directors then on the Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director;

 



 - 7 - 

 

(e) Any Person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person or Group)
assets from the Company that have a total gross fair market value equal to or
more than 50% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions. For this purpose,
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. However, no Change in Control shall be
deemed to occur under this paragraph as a result of a transfer to:

 

(i) A stockholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

 

(ii) An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;

 

(iii) A Person or Group that owns, directly or indirectly, 50% or more of the
total value or voting power of all the outstanding stock of the Company; or

 

(iv) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in clause (iii) above.

 

For purposes of this Section, the term “Person” shall mean an individual,
corporation, association, joint stock company, business trust or other similar
organization, partnership, limited liability company, joint venture, trust,
unincorporated organization or government or agency, instrumentality or
political subdivision thereof. The term “Group” shall have the meaning set forth
in Treasury Regulation Section 1.409A-3(i)(5), or any successor thereto in
effect at the time a determination of whether a Change of Control has occurred
is being made.

 

 

 

 

 

 

 

- 8 -



 

 